Citation Nr: 0639839	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss from February 26, 2004 to March 
23, 2005.

2. Entitlement to an rating in excess of 20 percent for 
bilateral hearing loss from March 24, 2005.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

4. Entitlement to service connection for aortic stenosis.

5.  Entitlement to service connection for brain disease, 
claimed as blackouts and memory loss.


REPRESENTATION

Veteran represented by: Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to February 
1960 and from January 1991 to September 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of September 2004 and January 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  

In April 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 

2. From February 26, 2004 to March 23, 2005, the veteran had 
a Level II hearing loss in the right ear and a Level V 
hearing loss in the left ear.

3. From March 24, 2005, the veteran had Level V hearing loss 
in the right and left ears.

4.  There is no evidence of fatigue in service or a current 
diagnosis of chronic fatigue syndrome.

5.   The medical evidence shows that current fatigue is due 
to the veteran's other diagnosed conditions and is not a 
symptom of an undiagnosed illness.

6. Aortic stenosis was not shown in service or for thirteen 
years post-service; there is no medical evidence relating any 
current cardiac condition to service.

7.  Brain disease, claimed as blackouts and memory loss, was 
not shown in service or for thirteen years post-service; the 
competent medical evidence of record shows that any blackouts 
or memory loss are related to the veteran's other diagnosed 
conditions.


CONCLUSIONS OF LAW

1. From February 26, 2004 to March 23, 2005, the criteria for 
an evaluation in excess of 10 percent for bilateral hearing 
loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 
4.85, 4.86 and Diagnostic Code 6100 (2006).

2. From March 24, 2005, the criteria for an evaluation in 
excess of 20 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 3.385, 4.85, 4.86 and Diagnostic Code 6100 (2006).

3. Chronic fatigue syndrome was not incurred in or aggravated 
by active service or due to an undiagnosed illness.  38 
U.S.C.A. 1110, 1117, 1131, 5102, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2006).

4.  Aortic stenosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

5. Brain disease, claimed as memory loss and blackouts, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claims.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCCA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.

The RO provided the veteran with February and April 2004, 
September 2005, and March 2006 letters, fully notified the 
veteran of what is required to substantiate his claim.  
Together, the notice letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency. He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the service 
connection and increased rating claims for.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, notice for an increased rating claim requires 
notification of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection and increased rating 
claims and was specifically provided with notice of the type 
of evidence necessary to establish an effective date in a 
March 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, private and VA treatment records, and VA 
examinations.  Thus, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Increased Ratings

The veteran seeks an increased rating for hearing loss.  In 
support of his claim, the veteran testified in an April 2006 
hearing that he has problems hearing people and has to ask 
people to repeat themselves.  Additionally, in an April 2004 
letter from the veteran's daughter, she reported that her 
father experienced severe hearing loss after service.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO rated the veteran's service-connected right ear 
hearing loss as 10 percent disabling under provisions of 
Diagnostic Code (DC) 6100 in a September 2004 rating 
decision, effective February 26, 2004.  In a January 2006 
rating decision, the RO increased the veteran's rating to 20 
percent effective March 24, 2005.  Therefore, the Board will 
consider separate ratings for these separate periods.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 
3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, DC 6100 
(2006).  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a) (2006).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2006).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§§ 4.85, 4.86 (2006). 

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2006).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2006).  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85(f) (2006).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2006).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2006).

Hearing Loss from February 26, 2004 to March 23, 2005

The RO rated bilateral hearing loss as 10 percent disabling 
from February 26, 2004 to March 23, 2005.  Therefore, the 
Board must determine if an initial rating in excess of 10 
percent for this period is warranted.

On the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
65
65
LEFT
60
65
65
75

The average in the right ear was 60 hertz and the average in 
the left ear was 66.25 hertz.  Speech audiometry revealed 
speech recognition ability of the right and left ears was 92 
percent.

The findings from the June 2004 evaluation show that there is 
a Level II hearing loss in the service-connected right ear 
and a Level II hearing loss in the service-connected left 
ear.  38 C.F.R. § 4.85 Table VI (200).  Applying these 
findings to Table VII in the Rating Schedule shows that a 
noncompensable evaluation is warranted for bilateral hearing 
loss.  38 C.F.R. § 4.85, Table VI, VII (2006).

As the veteran's pure tone threshold is above 55 for all 
readings in the service-connected left ear, the Board must 
also apply 38 C.F.R. § 4.86, Table VIA (2006).  Using this 
table, there is a Level V hearing loss for the left ear.  As 
the numerical designation of Level V from Table VIA is higher 
than the numerical designation of Level II from Table VI, in 
accordance with the provisions of 38 C.F.R. § 4.86(a), the 
higher evaluation from Table VIA applies for the service-
connected left ear.  
38 C.F.R § 4.86(a).  Applying these values to Table VII still 
shows that a 10 percent evaluation is warranted.  38 C.F.R. § 
4.85, Table VIA, VII (2006).  

The Board considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current evaluation of record.  While the Board is sympathetic 
to the veteran's situation, the Board notes, as previously 
stated, that the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  See 
Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The application of the rating 
schedule to the test results demonstrates that only a 10 
percent rating is warranted for bilateral hearing loss from 
February 26, 2004 to March 23, 2005.  See 38 C.F.R. § 4.7.  

In sum, the medical evidence fails to show that an increased 
evaluation is warranted for the veteran's bilateral hearing 
loss.  As the preponderance of the evidence is against an 
evaluation in excess of 10 percent, the claim is denied.

Hearing Loss from March 24, 2005

On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
65
65
65
75
LEFT
60
65
65
85

The average in the right ear was 67.5 hertz and the average 
in the left ear was 68.75 hertz.  Speech audiometry revealed 
speech recognition ability of the right and left ears was 92 
percent.

The findings from the December 2005 evaluation show that 
there is a Level II hearing loss in the service-connected 
right ear and a Level II hearing loss in the service-
connected left ear.  38 C.F.R. § 4.85 Table VI (2006).  
Applying these findings to Table VII in the Rating Schedule 
shows that a noncompensable evaluation is warranted for 
bilateral hearing loss.  38 C.F.R. § 4.85, Table VI, VII 
(2006).

As the veteran's pure tone threshold is above 55 for all 
readings in both ears, The Board must also apply 38 C.F.R. § 
4.86, Table VIA (2006).  Using this table, there is a Level V 
hearing loss for the right and left ears.  As the numerical 
designations of Level V from Table VIA are higher than the 
numerical designation of Level II from Table VI, in 
accordance with the provisions of 38 C.F.R. § 4.86(a), the 
higher evaluations from Table VIA apply.  38 C.F.R § 4.86(a).  
Applying these values to Table VII shows that a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.85, Table VIA, VII 
(2006).  Therefore, from March 24, 2005, the evidence shows 
that only a 20 percent rating for bilateral hearing loss is 
warranted.  

The Board considered the veteran's argument that his 
bilateral loss is more severe than reflected by the current 
evaluation of record.  While the Board is sympathetic to the 
veteran's situation, the Board notes, as previously stated, 
that the assignment of a disability rating for hearing 
impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The application of the 
rating schedule to the test results demonstrates that only a 
20 percent rating is warranted for bilateral hearing loss.  
See 38 C.F.R. § 4.7.  

In sum, the medical evidence fails to show that an increased 
evaluation is warranted for the veteran's service-connected 
bilateral hearing loss at this time.  As the preponderance of 
the evidence is against an evaluation in excess of 20 
percent, the claim is denied.

Extraschedular

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  However, the Board is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

Service Connection

The veteran claims service connection for chronic fatigue 
syndrome, to include as an undiagnosed illness, aortic 
stenosis, and brain disease, claimed as memory loss and 
blackouts.
 
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Chronic Fatigue Syndrome

The veteran claims service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  In 
his April 2006 hearing, the veteran testified that he felt 
tired and fatigued.  He also stated that the fatigue affected 
his ability to perform at work.  April 2004 letters from the 
veteran's neighbor and daughter stated that the veteran has 
repeatedly spoken about his fatigue and stamina loss.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 
38 C.F.R. § 3.317.  As originally constituted, the regulation 
established the presumptive period as not later than two 
years after the date on which the veteran last performed 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  Effective 
November 9, 2001, the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established was extended 
to December 31, 2006.  66 Fed. Reg. 56,614 (November 9, 2001) 
(codified as amended at 38 C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now provides that by 
history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis; a qualifying 
chronic disability means a chronic disability resulting from 
any of the following (or any combination of the following): 
(A)  An undiagnosed illness; (B)  The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms: (1)  Chronic fatigue 
syndrome; (2)  Fibromyalgia; (3)  Irritable bowel syndrome; 
or (4)  Any other illness that the Secretary determines 
meets the criteria in paragraph (a)(2)(ii) of this section 
for a medically unexplained chronic multisymptom illness; or 
(C)  Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 3.317.  

Service medical records do not contain a complaint or finding 
of fatigue during the veteran's period of active duty from 
January to September 1991.  In 1992 and 1995 reserve 
examinations following the veteran's active duty, there is 
not a complaint or a finding of fatigue.
In an April 2004 Gulf War Protocol examination, the veteran 
reported fatigue.

In a September 2005 VA examination, the veteran reported 
significant memory lapses and daytime somnolence where he 
will fall asleep and blackout during the day and have to wake 
himself up.  The veteran reported that in 1999, he was hit in 
the back of the head in the left occipital region by a 
forklift fork while in service.  He had no loss of 
consciousness, headache, pain, or loss of duty time.  The 
examiner stated that the veteran does not allege fatigue and 
that there is no indication in his history or medical record 
of significant fatigue.  He does state that he has poor 
concentration, memory loss, and blackouts.  The examiner 
noted that the veteran has a history of multiple medical 
conditions, including chronic obstructive pulmonary disease 
with extensive smoking history, sleep apnea, significant and 
severe coronary artery disease, heart valvular disease, 
aortic valve replacement, significant arrhythmia, and 
coronary artery disease.  

The examiner noted that in August 2004, the veteran had a 
neuropsychological evaluation and complained of the same 
concentration/memory problems; yet formal neuropsychological 
testing was in contrast to this and revealed an individual 
with average to below average cognitive ability.  The testing 
was okay with no dementia evident.  Rather these symptoms 
were felt to be arising from inadequately controlled anxiety 
and depression, and a kind of ruminating personality style.
  
Current examination showed that the veteran was somewhat 
depressed with a depressed affect.  He did not have any 
trigger points in the typical regions that one would use to 
diagnose fibromyalgia.  Neurologically, he was alert and 
oriented.  He was able to remember dates, past treatments, 
conditions, and symptoms he had for a period over a decade 
since the gulf war.  He denied any numbness or tingling.  
Reflexes were symmetric in the upper and lower extremities.  
The examiner stated that he believed that the veteran has 
significant depression and possible anxiety disorder.  The 
examiner stated that there are no clinical objective 
indications of fatigue.  In fact, the objective evidence on 
neuropsychological testing did not document any significant 
cognitive abnormality.  The symptom of fatigue is 
attributable to the known diagnoses in this case, which 
include chronic obstructive pulmonary disease, severe 
coronary artery disease, cardiac valvular disease, 
arrhythmia, sleep apnea, daytime somnolence, depressive 
disorder and possible anxiety disorder.  The examiner stated 
that he does not believe that the veteran has chronic fatigue 
syndrome or fibromyalgia, and that his symptoms are explained 
by the known diagnoses well documented in his medical records 
and the claims file.  The examiner also noted that the 
veteran has never had exudative pharyngitis, a significant 
complaint of fever, fibrosistis, fibromyalgia or 
neurasthenia, or history or documentation of palpable or 
tender cervical or axillary nodes, generalized aches or 
weaknesses, or fatigue or migratory joint pain.  

A review of the evidence shows that service connection on a 
direct basis is not warranted.  In the present case, there is 
no evidence of a diagnosis of chronic fatigue syndrome.  The 
veteran does not offer any medical evidence indicating a 
current diagnosis of chronic fatigue syndrome.  Additionally, 
the September 2005 VA examiner stated that the veteran does 
not have chronic fatigue syndrome.
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no medical evidence 
of a current disability, service connection for chronic 
fatigue syndrome is not warranted.

Moreover, there is no evidence of fatigue in service and the 
veteran did not report fatigue in any subsequent reserve 
medical examinations.  The first evidence of fatigue is in 
the April 2004 Gulf War Protocol examination- thirteen years 
after service.  Therefore, there is not a showing of 
continuity of related symptomatology after discharge.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997), Caldwell v. 
Derwinski, Vet. App. 466, 469 (1991).  

With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  Therefore, as there is no 
evidence of fatigue in service and no current diagnosis of 
chronic fatigue syndrome, service connection on a direct 
basis is not warranted.

The Board notes that the veteran asserts that the fatigue 
should be considered as an undiagnosed illness under the 
provisions of 38 C.F.R. section 3.317.  The Board recognizes 
that the veteran served in the Southwest Asia theater of 
operations and is a "Persian Gulf veteran" by regulation 
(i.e., had active military service in the Southwest Asia 
theater of operations during the Gulf War).  Though the 
provisions of 38 C.F.R. section 3.317 do enumerate that 
chronic fatigue syndrome and fibromylagia are symptoms of an 
undiagnosed illness, the September 2005 VA examiner 
specifically stated that the veteran does not have a current 
diagnosis of chronic fatigue syndrome or fibromylagia.  
Additionally, the VA examiner also attributed the fatigue to 
known diagnoses, which included chronic obstructive pulmonary 
disease, severe coronary artery disease, cardiac valvular 
disease, arrhythmia, sleep apnea, daytime somnolence, 
depressive disorder and possible anxiety disorder.  
  
As the provisions of 38 C.F.R. section 3.317 do not apply to 
diagnosed conditions and there is a medical opinion finding 
that the fatigue is not due to an undiagnosed illness but due 
to diagnosed conditions, fatigue cannot be considered an 
"undiagnosed illness" for the purposes of 38 C.F.R. 
section 3.317 and service connection on this basis is not 
warranted.

The Board recognizes that the veteran believes that his 
fatigue or chronic fatigue syndrome is due to service, 
including as an undiagnosed illness.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not show a current diagnosis 
of chronic fatigue syndrome or that any current fatigue is a 
symptom of an undiagnosed illness.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
service connection for chronic fatigue syndrome.  As such, 
the benefit of the doubt does not apply, and the claim is 
denied.  

Aortic Stenosis

The veteran seeks service connection for aortic stenosis.  In 
support of his claim, the veteran testified in an April 2006 
hearing that he had a heart murmur.   

In an April 2004 Gulf War Protocol examination, the veteran 
reported valve replacement. 

August 2005 treatment records show coronary artery disease 
status post three vessel CABG in January 2004.  

In the present case, there is no evidence of a heart murmur 
or any other cardiac condition in service.  Additionally, 
there is no evidence of a cardiac condition in any of the 
veteran's reserve medical examinations following his 
discharge from active duty in September 1991.  The first 
evidence of any cardiac condition is in January 2004 - 
thirteen years after service.  Therefore, there is not a 
showing of continuity of related symptomatology after 
discharge.  Savage, 10 Vet. App. 495-98, Caldwell, 1 Vet. 
App. 469.  

With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. at 459; 
Maxon v. Gober, 230 F.3d at 1333; see also Shaw v. Principi, 
3 Vet. App. at 365.  Therefore, as there is no evidence of a 
cardiac condition in service and no medical evidence relating 
any current condition to service, service connection on a 
direct basis is not warranted.

The Board recognizes that the veteran believes that aortic 
stenosis is due to service.  This determination, however, is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent medical evidence of 
record, which does not show a diagnosis or treatment for any 
cardiac condition until January 2004 - thirteen years after 
separation.  

The preponderance of the evidence is against the claim for 
service connection for aortic stenosis.  As such, the benefit 
of the doubt does not apply, and the claim is denied.

Brain Disease, claimed as Blackouts and Memory loss

The veteran seeks service connection for brain disease, 
claimed as blackouts and memory loss.  He testified that he 
has a hard time staying awake while driving, has had 
illusions, and describes disorientation.  April 2004 letters 
from the veteran's neighbor and daughter stated that the 
veteran has experienced occasional loss of memory and some 
disorientation. 

An August 1991 service medical record shows that the veteran 
reported episodes of realizing that he didn't recall the 
preceding few minutes while driving.  He reported taking 
Actifed and Septra.  The lapses were attributed to Actifed 
and time changes.   

Treatment records from October 2003 to July 2004 show reports 
of dizziness, memory loss, blackouts.  

At an April 2004 Gulf War Protocol examination, the veteran 
reported memory loss. 

At an August 2004 VA examination, the veteran reported 
difficulty remembering names, daily activities, previously 
learned skills, and word finding problems.  He also stated 
that he frequently loses things and becomes easily confused 
during conversations.  He reported being hit on the back of 
the head by a fork lift in service.  The examiner reported 
that the veteran reported a day early for the examination.  
His affect was depressed.  The assessment stated that formal 
neuropsychological testing revealed an individual with 
generally average to above average cognitive abilities with 
the exception of a mild relative deficit in abstract 
reasoning.  Despite his symptoms, the veteran's performance 
on cognitive testing did not suggest a diagnosis of 
Alzheimer's dementia.  Rather, the examiner stated that these 
symptoms may be arising from inadequately controlled anxiety 
and depression and a somewhat ruminating personality style.  

In an October 2004 VA examination, the veteran reported a 
head injury which was responsible for his current memory and 
blackout problems.  He stated that he has had three blackouts 
lasting perhaps a few minutes where he couldn't remember how 
he got from one place to another, beginning in 1991 with the 
last one occurring in 2003 or 2004.  He also described memory 
loss dating back to 1991.  He stated that he cannot remember 
names, tools, or what he reads halfway through a paragraph.  
He admitted that his mood has been low since 1991 and 
described some anxiety.  He denied depression prior to 
service. He stated that he returned home from service a 
different person.   He reported suicidal thoughts on several 
occasions and loss of interest in recreational activities.  

The examiner noted that an EEG was negative and a 2004 CT 
head scan showed moderate periventricular white matter 
disease.  August 2004 neuropsychological testing revealed 
generally average or above average cognitive functioning 
except for a mild deficit in abstract reasoning.  The 
diagnoses of major depressive disorder and anxiety disorder 
were made.  The examiner stated that the depressive disorder 
appears most serious with low mood, sleep disturbance, 
fatigue, low self-esteem, concentration problems, and 
occasional suicidal ideation.

In a September 2005 VA examination, the veteran reported 
significant memory lapses and daytime somnolence where he 
will fall asleep and blackout during the day and have to wake 
himself up.  He did not have seizure activity or jerking of 
any movements, or loss of control of bowel or bladder.  He 
stated that the memory lapses have been getting worse, but 
they have been present for many years.  The veteran reported 
that in 1999, he was hit in the back of the head in the left 
occipital region by a forklift fork in service.  He had no 
loss of consciousness, headache, pain, or loss of duty time.  
That night, he noted that he could not hear out of his left 
ear and then a month later, he blacked out while driving.  He 
denied any loss of consciousness or other headaches.  He 
states that he had periodic episodes like this where he would 
nod off.  The examiner noted that the veteran reported memory 
loss and blackouts and the veteran's history of multiple 
medical conditions including chronic obstructive pulmonary 
disease with extensive smoking history, sleep apnea, 
significant and severe coronary artery disease, heart 
valvular disease, aortic valve replacement, significant 
arrhythmia, and coronary artery disease.  

The examiner noted that in an August 2004 neuropsychological 
evaluation, the veteran complained of the same 
concentration/memory problems yet formal neuropsychological 
testing was in contrast to this and revealed and individual 
with average to below average cognitive ability.  The testing 
was okay with no dementia evident.  Rather these symptoms 
were felt to be arising from inadequately controlled anxiety, 
depression, and a kind of ruminating personality style.  

Current examination showed that the veteran was somewhat 
depressed with a depressed affect.  Neurologically, he was 
alert and oriented.  He was able to remember dates, past 
treatments, conditions,  and symptoms he had for a period 
over a decade since the gulf war.  He denied any numbness or 
tingling.  Reflexes were symmetric in the upper and lower 
extremities.  The examiner stated the veteran had significant 
depression and a possible anxiety disorder and found no 
clinical objective indications of blackouts or memory loss.  
In fact, the objective evidence on neuropsychological testing 
did not document any significant cognitive abnormality.  The 
symptoms of blackouts and memory loss are all attributable to 
known diagnoses, including chronic obstructive pulmonary 
disease, severe coronary artery disease, cardiac valvular 
disease, arrhythmia, sleep apnea, daytime somnolence, 
depressive disorder and possible anxiety disorder.  

A review of the evidence shows that service connection for 
brain disease is not warranted.  Initially, the Board notes 
that there is no current diagnosis of brain disease of 
record.  Service medical records do not show a diagnosis of 
brain disease.  Though the veteran reports symptoms of memory 
loss and blackouts, the August & October 2004 and September 
2005 VA examiners did not diagnose the veteran with a brain 
disease or any condition manifested by the symptoms of 
blackouts of memory loss.  Additionally, the veteran has not 
provided any other medical evidence showing a current 
diagnosis of brain disease.  As the veteran has not provided 
any medical evidence of a current condition and the VA 
examiners did not make a diagnosis of a brain disease, there 
is no current diagnosis of brain disease. 

Hence, service connection for brain disease is not warranted.  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau, 2 Vet. App. at 144; Chelte, 10 Vet. App. at 
271.  In the absence of proof of a present disability, there 
can be no valid claim.  
See Brammer, 3 Vet. App. at 225.  As there is no medical 
evidence of a current disability, service connection for 
brain disease is not warranted.

The Board notes that an August 1991 service medical record 
shows that the veteran reported episodes of realizing that he 
didn't recall the preceding few minutes while driving which 
were attributed to Actifed and time changes.  However, as 
there were no subsequent reports documenting complaints of 
these episodes or a diagnosis for this condition, this 
episode is considered to be an acute condition resolved in 
service.  Given the foregoing, the Board finds that chronic 
episodes of memory loss and disorientation were not shown 
during active duty service.  See 38 C.F.R. 
§ 3.303.   
 
The Board also recognizes that the veteran has current 
complaints of memory loss and blackouts.  However, these 
conditions have been related to the veteran's current 
diagnoses including chronic obstructive pulmonary disease, 
severe coronary artery disease, cardiac valvular disease, 
arrhythmia, sleep apnea, daytime somnolence, depressive 
disorder and possible anxiety disorder.  They have not been 
related to any diagnosis of brain disorder.  Thus, with no 
evidence of a current diagnosis of a brain disorder and no 
evidence relating any current symptoms of memory loss or 
blackouts to service, service connection is not warranted. 

The Board recognizes that the veteran believes that he has a 
brain disorder manifested by memory loss and blackouts due to 
service.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
a current diagnosis of a brain disease or symptoms related to 
service.  

The preponderance of the evidence is against the claim for 
service connection for brain disease.  As such, the benefit 
of the doubt does not apply, and the claim is denied.


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss from February 26, 2004 to March 23, 2005, is 
denied.

A rating in excess of 20 percent for bilateral hearing loss 
from March 24, 2005 is denied.

Service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness, is denied.

Service connection for aortic stenosis is denied.

Service connection for brain disease, claimed as blackouts 
and memory loss, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


